Citation Nr: 0528807	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  93-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty November 1963 
to October 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

In March 1995, January 1998, and again in June 2003, the 
Board remanded this claim to the RO for further development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran served in the Republic of Vietnam from 
December 1965 to October 1966.  

3.  The veteran has been diagnosed with PTSD.  

4.  The evidence does not show that the veteran engaged in 
combat with the enemy, and his claimed PTSD stressors are 
unverified.  

5.  The veteran was not treated in service for a psychiatric 
disability or a psychosis within one year subsequent to 
service discharge.  

6.  No currently diagnosed psychiatric disability has been 
related to service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (d) and (f) (2004).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military duty and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  In addition, certain 
chronic diseases, including a psychosis, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Generally, service connection for a disability is focused 
upon facts, as shown by evidence: (1) existence of a current 
disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Regulations specific to PTSD service connection claims 
require (1) a medical evidence of a PTSD diagnosis in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2004).

If the evidence establishes that the veteran had engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of such service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2004).

Merits of the Claim

PTSD

The veteran served on active duty from November 1963 to 
October 1966.  The service personnel records show that he 
served on active duty in the Republic of Vietnam between 
December 1965 and October 1966 as an engineer equipment 
mechanic.  He states that he has PTSD due to service and 
experiences difficulty sleeping and flashbacks about the war, 
depression, and guilt feelings.  (See, VA examination of 
January 1992, and November 1992 hearing transcript).  The 
veteran was diagnosed with PTSD on private examination in 
June 1991 and on VA examination in September 1995.  
Therefore, in order for his claim to prevail, the record must 
show that he has PTSD due to verified inservice stressors.  
38 C.F.R. § 3.304(f) (2004).  

The veteran does not specifically maintain that he personally 
had engaged in combat against the enemy.  Rather, he 
maintains that, while driving a fuel truck in Vietnam, he was 
exposed to danger at all times, and that he was exposed to 
sniper fire.  He has reported that he witnessed a child being 
burned by diesel fuel that he ignited to burn garbage, (see, 
hearing transcript of November 1992) and that he witnessed an 
explosion where  4 or 5 soldiers that he knew were killed 
(see, private treatment record dated in July 1991).  

If a claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'" Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Before this provision applies, the Board must 
make a specific finding that the veteran had engaged in 
combat with the enemy.  See Zarycki.  

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, alone, establish that he had combat service because the 
terms "operation" and "campaign" encompass both combat and 
non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat are not ignored, but are 
evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

For the reasons set forth below, the Board finds that the 
veteran did not engage in combat with the enemy as an 
engineering equipment mechanic.  The record does not reflect 
that the veteran received a combat-specific decoration (such 
as the Combat Infantryman Badge or the Purple Heart).  
Further, the veteran's military occupational specialty does 
not indicate combat service.  There is no indication in the 
personnel records that he was assigned to, or participated 
in, combat duties.  The fact that no combat-specific 
decorations or awards were given, in conjunction with the 
veteran's military occupational specialty, is also probative 
evidence that he likely did not participate in combat.  

More importantly, the veteran does not actually claim that he 
himself had engaged in combat against the enemy, but claims 
that he suffered trauma from having had to drive fuel trucks 
and witnessing the death and injuries of others hauling fuel.  
He further submitted indicated that he was exposed to enemy 
fire by snipers while operating trucks in Vietnam.  The 
veteran also stated that he witnessed 4 or 5 servicemen dying 
when a truck exploded.  

The veteran's service personnel records were obtained and 
they confirm that the veteran served in Vietnam from December 
1965 to October 1966.  The U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) wrote in February 1999 
and submitted the unit history for the 572nd Engineer Company 
showing unit missions, locations, and combat activities 
encountered.  Those documents do not show that the veteran 
was exposed to combat.  

For PTSD purposes, a stressor must meet two requirements: (1) 
A person must have been "exposed to a traumatic event" in 
which he "experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) his "response [must have] involved intense 
fear, helplessness, or horror."  See Cohen v. Brown, 10 Vet. 
App. 128, 141 (1997) (quoting DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  The veteran's 
reported incidents, if they did occur as alleged, could 
indicate in-service trauma. However, none of his claimed 
stressors has been adequately verified.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, the 
claimant submitted evidence that his unit was subjected to 
rocket attacks.  The Court noted that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See, 
also, Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in 
this case are distinguishable because the veteran has 
submitted no independent evidence of the occurrence of the 
claimed stressor (that is, evidence other than his own 
accounting).  VA has made numerous inquiries to the veteran 
to obtain information sufficient for corroboration.  It is 
noted that in April 1991, October 1991, February 1998, and in 
January 2005, he was requested to submit additional specific 
information regarding his stressors, and he did not do so.  
VA also obtained pertinent service personnel records, which 
do not confirm his allegations.  

In light of the foregoing, although the evidence shows that 
the veteran served in Vietnam, the evidence does not support 
the conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  There must be credible supporting evidence of record 
that the alleged stressor actually occurred in order to 
warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).

The Board further notes that in October 1991, the veteran's 
brother sent a statement to the RO discussing the veteran's 
behavior before and after he went to Vietnam.  This statement 
is not competent evidence to corroborate the claimed 
stressors.  There is no evidence that he had personal, first-
hand knowledge of the claimed event(s) which are necessary to 
support this claim.  

In conclusion, with no competent evidence of either combat 
service or corroborated PTSD stressor, the Board does finds 
that the claim must fail.   The basic elements of a PTSD 
service connection claim (see 38 C.F.R. § 3.304(f) (2004)) 
have not been met.  Therefore, the Board concludes that the 
preponderance of the evidence is against the PTSD claim, and 
that the benefit-of-reasonable doubt rule is inapplicable. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).



A Psychiatric Disorder Other Than PTSD

With regard to a psychiatric disorder other than PTSD, the 
evidence reveals that, during active service, the appellant 
was not treated for any psychiatric disability.  No 
psychiatric disorder was shown in service by the evidence of 
record.  Without diagnosis of an actual psychiatric disorder 
during service, incurrence is not factually shown.

Additionally, a psychosis was not shown within one year 
subsequent to service discharge.  In September 1991, the 
veteran was found to have possible somatization disorder, and 
an Axis II finding of probable personality disorder on 
private examination.  The medical records show a diagnosis of 
anxiety disorder in January 1992 when the veteran was so 
diagnosed on VA examination.  Therefore, presumptive service 
connection is not warranted.  

For VA compensation purposes, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation and are, therefore, not eligible for service 
connection. 38 C.F.R. § 3.303(c).  As noted above, the 
evidence first shows diagnosis of a psychiatric disorder in 
1991, approximately 25 years after the appellant's separation 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  No post- 
service psychiatric disorders have been related to service or 
any incident therein.

Other Considerations

The Board has also considered the veteran's own assertions in 
this claim.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in- service experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.   The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinion as to etiology competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").   Thus, the veteran's personal opinion 
that the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.   

Accordingly, the claim is denied as there is no competent, 
persuasive evidence of a relationship between the post- 
service psychiatric condition(s) and the appellant's military 
service.  There is no benefit of the doubt that could be 
resolved in favor of the veteran.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in January 2005.  

The January 2005 letter satisfied the content requirement of 
a VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The January 2005 VCAA letter informed the appellant 
concerning the information and evidence necessary to 
substantiate his claim.  The letter explained which 
information or evidence it needed from him and what he could 
do to help with the claim.  The RO advised him as to what VA 
would do to assist him in the development of the evidence to 
support his claim.  In addition, the VCAA notice letter also 
contained the "fourth element," informing him of the need to 
submit medical evidence.  Thus, the appellant clearly had 
actual knowledge of this requirement.  

The Board acknowledges that the January 2005 letter was sent 
to the veteran after the RO's 1992 decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has had in this case.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini has left open the possibility that a 
notice error may be found to be non-prejudicial to a 
claimant.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for a psychiatric disability to include 
PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


